DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 8, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2017/0345552, hereinafter “Nakano”) in view of Lee (US 2015/0084729) and Sato et al. (US 2014/0145816, hereinafter “Sato”).

Claim 1: Nakano discloses a multilayer coil component (Fig.3) comprising: 
a multilayer body (2) that is formed by stacking a plurality of insulating layers on top of one another in a length direction and that has a coil (4) built into the inside thereof (see [006], where the body 2 is formed by stacking sheets provided with conductor patterns); and 
a first outer electrode (51) and a second outer electrode (52) that are electrically connected to the coil (see [0056]); 
wherein the coil is formed by a plurality of coil conductors stacked in the length direction together with the insulating layers being electrically connected to each other (see Fig.3, [0036], [0050], and [0056]), 
the multilayer body has a first end surface and a second end surface (e.g. left and right sides of Fig.3), which face each other in the length direction (left to right direction of Fig.3), a first main surface (bottom surface) and a second main surface (top surface), which face each other in a height direction perpendicular to the length direction, and a first side surface and a second side surface (the other sides of Fig.3, located inward and outward of the viewing plane, e.g. see Fig.5A), which face each other in a width direction perpendicular to the length direction and the height direction, 
the first outer electrode extends along and covers a portion of the first end surface and a portion of the first main surface (51 covering the bottom and the left side surface; see Fig.3), 
the second outer electrode extends along and covers a portion of the second end surface and a portion of the first main surface (52 covering the right and bottom surfaces), 
the first main surface is a mounting surface (the bottom of Fig.3 being suitable for mounting, comprising a surface for both electrodes; see also [0051], which describes 23 as a “mounting surface”), 
a stacking direction of the multilayer body and a coil axis direction of the coil are parallel to the first main surface (see Fig.3), 
the multilayer body includes a low-dielectric-constant portion (32), which is arranged at a substantially central region in the stacking direction and has a comparatively low relative dielectric constant relative to both ends in the stacking direction (see [0024], where the “dielectric constant of … 32 is lower than the dielectric constants of … 31 and …33”), and high-dielectric- constant portions (31, 33), which are arranged at the both ends (see Fig.3) and have a comparatively high dielectric constant relative to the substantially central region (see [0024), 


a total number of stacked coil conductors included in the high-dielectric-constant portions is less than or equal to 8 (see Fig.3, where 4 layers are shown).

Nakano thus differs from the recited invention with the particular number of coils, specifically in a range from 50 to 60, and a length of a region of coils arranged in a stacking direction being “85% to 90% of a length of the multilayer body”.

With regard to the number of coils, Lee discloses that in a multilayer inductor, the inductance values are determined by a material forming the inductor, an internal area of a coil … the number of layers of the multi-layered inter electrodes, and the like”. Thus, Lee establishes the number of layers/turns of a multilayer inductor as a result effective variable: providing a particular number of layers provides a desired inductance value. It has previously been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.II.A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a number of stacked coil conductors is in a range from 50 to 60 as the discovery of the optimum or workable ranges by routine experimentation, resulting in a desired inductance value.

With regard to the length of coils arranged in a stacking direction, Sato discloses that a thickness of a coil arrangement layer (2A) in a laminated inductor is within the range of 85% to 90% the length the multilayer body. Specifically, Sato discloses the coil arrangement layer as being 0.1 mm (100 μm), whereas end layers, i.e. “shape retention layers” are 5 μm, thus corresponding to a coil arrangement layer of 90%. Further, it is noted that the size of the package itself is a result effective variable, i.e. by minimizing the portions of packaging not including the coil component, the overall size of the device is reduced. It has previously been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.II.A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the length of a region in which the coil conductors are arranged in the stacking direction is in a range from 85% to 90% of a length of the multilayer body as the discovery of the optimum or workable ranges by routine experimentation, resulting in a desired device package size.

Claim 2: Nakano discloses wherein the total number of stacked coil conductors included in the high-dielectric-constant portions is less than or equal to 4 (see Fig.3).
Claims 4 and 8: Nakano discloses wherein the low-dielectric-constant portion is made of a composite material including a magnetic material and a non-magnetic material (glass and ferrite; see [0024]).
Claim 6, 14, 16, and 19: Nakano discloses wherein the length of the multilayer body is in a range from 560 μm to 600 μm (0.6 mm, which is equal to 600μm; see [0083]).


Claims 3, 7, 9, 10, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Lee and Sato as applied to claim 1 above, and further in view of Kato (JP 2008-066594 A).

Nakano, Lee, and Sato disclose the limitations of claims 1 and 2 as discussed above. However, Nakano is silent as to the particular dielectric constants of the low dielectric constant portion and the high dielectric constant portion. Kato discloses dielectric constants within the range of the low dielectric constant and close to the range of the high dielectric constant (Kato discloses dielectric constants of 7-8 and 25, respectively. See pg.3 of the translation. Kato further establishes the particular dielectric constants as result effective variables that provide a desired frequency response. See pg.2, first paragraph of the translation. It has previously been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.II.A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a relative dielectric constant of the low-dielectric-constant portion is in a range from 5 to 10 and a relative dielectric constant of the high-dielectric-constant portions is in a range from 12 to 20 as the discovery of the optimum or workable ranges by routine experimentation, resulting in a desired frequency response.
Regarding claims 9, 10, 15, 18, and 20, see the discussion of claims 4 and 6 above.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Lee and Sato as applied to claims 4 and 8 above, and further in view of Takesue et al. (“Thermal and chemical methods for producing zinc silicate (willemite): A review”, hereinafter “Takesue”).

Nakano, Lee, and Sato disclose the limitations of claims 4 and 8 as discussed above. Further, Nakano discloses wherein the non-magnetic material includes an oxide material containing Si and Zn (Nakano discloses the material as “willemite”, also known as zinc silicate, an oxide material that contains Si and Zn; see [0044]). However, Nakano does not disclose the particular molar ratio of Si and Zn, specifically that Zn/Si is in a range from 1.8 to 2.2 in terms of a molar ratio. Takesue discloses a review of various methods of producing zinc silicate (i.e. willemite; see title, abstract), where the most common practical phase of zinc silicate, the ɑ-phase zinc silicate has a molar ratio of 2, which is within the recited range. See pg.100, last paragraph and pg. 101, Table 1, which gives a Si/Zn molar ratio of 0.5, which corresponds to a Zn/Si ratio of 2. One of ordinary skill in the art would have thus found the most practical phase of willemite disclosed by Takesue as suitable for the generic willemite of Takesue, thus arriving at a Zn/Si molar ratio of 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the ɑ-phase willemite of Takesue having a Zn/Si molar ratio of 2 as a suitable and practical type of willemite generically disclosed by Nakano.
Regarding claim 17, see the discussion of claim 14 above.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Lee, Sato, and Kato as applied to claims 9 and 10 above, and further in view of Takesue.

Nakano, Lee, Sato, and Kato disclose the limitations of claims 9 and 10 as discussed above. Further, Nakano discloses wherein the non-magnetic material includes an oxide material containing Si and Zn (Nakano discloses the material as “willemite”, also known as zinc silicate, an oxide material that contains Si and Zn; see [0044]). However, Nakano does not disclose the particular molar ratio of Si and Zn, specifically that Zn/Si is in a range from 1.8 to 2.2 in terms of a molar ratio. Takesue discloses a review of various methods of producing zinc silicate (i.e. willemite; see title, abstract), where the most common practical phase of zinc silicate, the ɑ-phase zinc silicate has a molar ratio of 2, which is within the recited range. See pg.100, last paragraph and pg. 101, Table 1, which gives a Si/Zn molar ratio of 0.5, which corresponds to a Zn/Si ratio of 2. One of ordinary skill in the art would have thus found the most practical phase of willemite disclosed by Takesue as suitable for the generic willemite of Takesue, thus arriving at a Zn/Si molar ratio of 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the ɑ-phase willemite of Takesue having a Zn/Si molar ratio of 2 as a suitable and practical type of willemite generically disclosed by Nakano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849